

Date: ________________, 2010
 
CALIBRUS, INC.
SPECIMEN
SERIES 2010-B COMMON STOCK PURCHASE WARRANT
EXERCISABLE FOR THREE YEARS
FROM DATE OF ISSUE


____________________________________________________________


THIS COMMON STOCK PURCHASE WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES.  THIS COMMON STOCK PURCHASE WARRANT HAS BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS OF THE
APPLICABLE STATE OR A “NO-ACTION” OR INTERPRETIVE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT THE SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE
STATUTES.
____________________________________________________________


This warrant is being issued as part of a Unit by the Company.  Each unit
consists of a Debenture with a face value of five thousand dollars and twenty
five hundred common stock purchase warrants (the “Units”).  Each debenture,
which is convertible into shares of common stock of the Company, bears interest
at the rate of 12% per annum (the “Debentures”).  This warrant for the purchase
of shares of common stock, $0.001 par value, (this “Warrant”), of Calibrus,
Inc., a Nevada corporation (the “Company”), certifies that for value
received,       Specimen      , or registered assigns (the “Holder” or
“Holders”), is entitled, at any time or from time to time on or after the date
the Debenture issued by the Company and which this Warrant formed a Unit at the
time of issuance is converted into shares of the Common stock, and on or before
11:59 p.m. Mountain time three (3) years from the date hereof, (the “Exercise
Period”), to subscribe for, purchase, and receive ________ shares of the
Company’s common stock, $0.001 par value (the “Shares” or “Common Stock”), at a
per share price of the lower of (i) one dollar and ninety-five cents ($1.95), or
(ii) one hundred thirty percent (130%) of the per share price paid by any
investor in a private placement by the Company of shares of its common stock at
any time in the next twelve months from the date of this Warrant, (the “Exercise
Price”), by paying in full and in lawful money of the United States of America
cash or cashier’s check for the Exercise Price for the Shares, based on, and
complying with, all the terms and conditions hereinafter set forth.  The number
of Shares to be received on exercise of this Warrant and the Exercise Price may
be adjusted on the occurrence of such events as described herein.  If the
subscription rights represented hereby are not exercised by 11:59 p.m. Mountain
Time three (3) years from the date hereof, (the “Expiration Date”), this Warrant
shall automatically become void and of no further force or effect, and all
rights represented hereby shall cease and expire.


This Warrant is subject to the following further terms and material provisions:
 
 
 
-1-

--------------------------------------------------------------------------------

 
 


1.           Term of Warrant; Exercise of Warrant.  The Holder of this Warrant
shall have the right, which may be exercised for a period from the date such
Debenture issued by the Company and which this Warrant formed a Unit at the time
of issuance is converted into shares of the Common stock, through 11:59 p.m.
Mountain time three (3) years from the date of issuance of this Warrant, from
the Company to purchase ______________ (_________) fully paid and nonassessable
shares of the Company’s common stock, $0.001 par value, (the “Shares” or “Common
Stock”), upon presentation and surrender of this Warrant with the subscription
form attached hereto as Exhibit “A,” accompanied by payment in lawful money of
the United States of America in cash or by official bank or certified check
payable to the Company of the lower of (i) one dollar and ninety-five cents
($1.95), or (ii) one hundred thirty percent (130%) of the per share price paid
by any investor in a private placement by the Company of shares of its common
stock at any time in the next twelve months from the date of this Warrant per
share purchased on the exercise of the Warrant.  On the exercise of all or any
portion of this Warrant in the manner provided above, the Holder exercising the
same shall be deemed to have become a holder of record of the Shares for all
purposes, and certificates for the securities so purchased shall be delivered to
the Holder within a reasonable time, but in no event longer than ten days after
this Warrant shall have been exercised as set forth above.  If this Warrant
shall be exercised in respect to only a part of the Shares covered hereby, the
Holder shall be entitled to receive a similar Warrant of like tenor and date
covering the number of Shares with respect to which this Warrant shall not have
been exercised.


2.           Warrant Price.  The price at which the Shares shall be purchasable
on exercise of the Warrant (the “Exercise Price”) shall be one dollar and ninety
five cents ($1.95) per share of Common Stock. The Exercise Price and number of
Warrants shall be subject to adjustment pursuant to Section 5 hereof.


3.           Reservation of Warrant Shares.  The Company has reserved out of the
authorized and unissued shares of Common Stock a number of shares sufficient to
provide for the exercise of the rights of purchase represented by this
Warrant.  All Warrants surrendered in exercise of the rights hereby evidenced
shall be canceled by the Company.  Promptly after the date of expiration of the
Warrants no shares of Common Stock shall be subject to reservation in respect to
the Warrants.  This Warrant shall obligate the Company and any successor
corporation who merges with the Company or purchases substantially all of the
assets of the Company to issue the Shares upon the exercise of the Warrant.


4.           Fully Paid Shares.  The Company covenants and agrees that the
Shares which may be issued on the exercise of the rights represented by this
Warrant will, on issuance, be fully paid and nonassessable, and free from all
taxes, liens, and charges with respect to the issue thereof.


5.           Adjustments.  The number of Shares issuable upon exercise of this
Warrant may be subject to adjustment from time to time as follows:


(a)           In case the Company shall (i) pay a dividend or make a
distribution in shares of Common Stock, (ii) subdivide its outstanding Common
Stock, (iii) combine its outstanding Common Stock into a smaller number of
shares, (iv) issue by reclassification of its Common Stock other securities of
the Company, or (v) enter into any plan of capital reorganization or of
reclassification of the Common Stock; the number of Shares purchasable on
exercise of each Warrant immediately prior thereto shall be adjusted so that the
Holder of each Warrant shall be entitled to receive, the kind and number of
Shares or other securities of the Company which he or she would have owned or
have been entitled to receive after the happening of any of the events described
above, had such Warrant(s) been exercised immediately prior to the happening of
such event or any record date with respect thereto.  An adjustment made pursuant
to this paragraph (a) shall become effective immediately after the effective
date of such event retroactive to the record date for such event.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 


(b)           No adjustment in the number of Shares purchasable hereunder shall
be required unless such adjustment would require an increase or decrease of at
least 1% in the number of Shares purchasable on the exercise of each Warrant;
provided, however, that any adjustments which by reason of this paragraph
(b)  are not required to be made shall be carried forward and taken into account
in any subsequent adjustment.  Neither the purchase nor other acquisition by the
Company of any Shares nor the sale or other disposition by the Company of any
Shares shall affect any adjustment of the Exercise Price or be taken into
account in computing any subsequent adjustment of the Exercise Price.


(c)           Whenever the number of Shares purchasable on the exercise of each
Warrant is adjusted, as herein provided, the Exercise Price payable on exercise
of each Warrant shall be adjusted by multiplying such Exercise Prices
immediately prior to such adjustment by a fraction, of which the numerator shall
be the number of Shares purchasable on the exercise of each Warrant immediately
prior to such adjustment and of which the denominator shall be the number of
Shares so purchasable immediately thereafter.


(d)           Whenever the number of Shares purchasable on the exercise of each
Warrant or the Exercise Prices of such Shares are adjusted, as herein provided,
the Company shall promptly mail by first class mail, postage prepaid, to each
Holder of a Warrant or Warrants notice of such adjustment or adjustments setting
forth the number of Shares purchasable on the exercise of each Warrant and the
Exercise Price of such Shares after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.


(e)           For the purpose of this subsection, the term “common stock” shall
mean (i) the class of stock designated as the common stock of the Company at the
date of this Agreement, (ii) any other class of stock resulting form successive
changes or reclassifications of such shares consisting solely of changes in par
value, or from par value to no par value, or from no par value to par value; or
(iii) as a result of a merger, consolidation or reorganization of the Company
into another company shall be those shares of securities designated as “common
stock” by the successor corporation, and if such corporation’s stock is traded,
those series of stock which are traded.  In the event that at any time, as a
result of an adjustment made pursuant to paragraph (a), above, the holders of a
Warrant or Warrants shall  become entitled to purchase any securities of the
Company other than Shares, thereafter the number of such other securities so
purchasable on exercise of each Warrant and the Exercise Prices of such
securities shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to each
share of Common Stock contained in paragraphs (a) through (d), inclusive, above.


6.           Fractional Interest.  The Company shall not be required to issue
fractional shares on the exercise of Warrants.  If more than one Warrant shall
be presented for exercise in full at the same time by the same Holder, the
number of full shares which shall be issuable on the exercise thereof shall be
computed on the basis of the aggregate number of shares represented by the
Warrants so presented.  The Company shall pay an amount in cash equal to the
current value of such fraction computed on the basis of the Exercise Price
per-share of the Warrants being exercised.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 


7.           No Right as Shareholder; Notices to Warrant Holders. Nothing
contained in this Warrant shall be construed as conferring on the Holder or its
transferee the right to vote or to receive dividends or to consent or to receive
notice as shareholders in respect of the meeting of shareholders for the
election of directors of the Company or any other matter, or any rights
whatsoever as shareholder of the Company.


8.           Restrictions.  The holder of this Warrant, by acceptance hereof,
both with respect to the Warrant and the Shares to be issuable upon exercise of
the Warrant (unless issued pursuant to an effective registration statement under
the Securities Act), represents and warrants as follows:


(a)           The Warrant and the Shares are being acquired for the holder's own
account to be held for investment purposes only and not with a view to, or for,
resale in connection with any distribution of such Warrant or Shares or any
interest therein without registration or other compliance under the Securities
Act, and the holder hereof has no direct or indirect participation in any such
undertaking or in underwriting such an undertaking.


(b)           The holder hereof has been advised and understands that the
Warrant and the Shares have not been registered under the Securities Act and the
Warrant and/or the Shares must be held and may not be sold, transferred, or
otherwise disposed of for value unless they are subsequently registered under
the Securities Act or an exemption from such registration is available; except
as set forth herein, the Company is under no obligation, except as set forth in
section 9 hereof, to register the Warrant and/or the Shares under the Securities
Act; in the absence of such registration, sale of the Warrant or Shares may be
impracticable; the Company's registrar and transfer agent will maintain
stop-transfer orders against registration of transfer of the Warrant and the
Shares; and the certificates to be issued for any Shares will bear on their face
a legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED ( THE "SECURITIES ACT"), OR UNDER THE
SECURITIES LAWS OF ANY STATE.  THESE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS OF THE
APPLICABLE STATE OR A "NO-ACTION" OR INTERPRETIVE LETTER FROM THE SECURITIES AND
EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER AND ITS COUNSEL TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.


(c)           The Company may refuse to transfer the Warrant and/or the Shares
unless the holder thereof provides an opinion of legal counsel reasonably
satisfactory to the Company or a "no-action" or interpretive response from the
Securities and Exchange Commission to the effect that the transfer is proper;
further, unless such letter or opinion states that the Warrant and/or Shares are
free from any restrictions under the Securities Act, the Company may refuse to
transfer the Warrant and/or the Shares to any transferee who does not furnish in
writing to the Company the same representations and agree to the same conditions
with respect to such Warrant or Shares if any set forth herein.  The Company may
also refuse to transfer the Warrant or Shares if any circumstance is present
reasonably indicating that the transferee's representations are not accurate.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 


9.           Redemption of Warrants by the Company.   The Warrants are subject
to redemption by the Company during the Exercise Period at a redemption price of
$0.10 per Warrant, on 30 days written notice to the Holders if the Company has a
registration statement filed with the Securities and Exchange Commission
registering the shares of Common Stock issueable on exercise of the Warrants and
the underling price for shares of the Company’s common stock is trading at $2.50
per share.  To redeem the Warrants, the Company must provide notice to the
Warrant holder stating that the Warrants will be automatically redeemed 30 days
from the date of such notice unless earlier exercised in accordance with the
terms of the Warrants.  Each Holder of the Warrants remaining unexercised after
the expiration of the 30 day period shall be required to tender their Warrant or
Warrants, duly endorsed, to the Company at its address.  On surrender of the
Warrants, the Company will deliver the redemption amounts to the Warrant
Holder.  Warrant Holders have the right to exercise their Warrants in accordance
with, and complying with, the terms of the Warrant during the 30 days prior to
redemption.  Once the 30 day redemption period has expired, no Warrant may be
exercised.


10.           Adjustment to Warrant.   Due to the uncertainties regarding the
future exercise of the Warrants, and the nature of the Company’s proposed
activities, the board of directors has the authority, in its sole discretion, to
reduce the exercise price of the Warrants, extend the exercise period, or
otherwise modify the terms of such Warrants in a manner not prejudicial to the
Warrant holders.  Any such modification shall be effective on notice in writing
to the holders of record of the Warrants.


11.           Cancellation of Warrant.  This warrant shall be cancelled and of
not exercisable if the holder does not convert his, her or its Debenture, of
which this Warrant formed a Unit at the time of issuance, into shares of Common
Stock.  Additionally, this Warrant may not be exercised until such Debenture is
converted into shares of Common Stock.


12.           Severability.  In case any provision in this Warrant shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


13.           Governing Law.  This Warrant shall be governed by and construed
and interpreted in accordance with the laws of the State of Nevada.


14.           Legal Holidays.  In any case where any date provided herein shall
not be a business day, then (notwithstanding any other provision of this
Warrant) the event required or permitted on such date shall be required or
permitted, as the case may be, on the next succeeding business day with the same
force and effect as if made on the date upon which such event was required or
permitted pursuant hereto.


15.           Mutilated or Missing Warrant.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant, and of indemnity reasonably satisfactory to the Company, if lost,
stolen, or destroyed, and upon surrender and cancellation of this Warrant, if
mutilated, and upon reimbursement of the Company’s reasonable incidental
expenses, the Company shall execute and deliver to the Holder a new Warrant of
like date, tenor, and denomination.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 


16.           Attorneys Fees.  In any action at law or in equity to enforce any
of the provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by a court in a final judgment or decree, shall pay
the successful party or parties all costs, expenses, and reasonable attorneys’
fees incurred therein by such party or parties (including without limitation
such costs, expenses, and fees on any appeal), and if such successful party
shall recover judgment in any such action or proceeding, such costs, expenses,
and attorney’s fees shall be included as part of such judgment.


17.           Headings.  The headings of this Warrant have been inserted as a
matter of convenience and shall not affect the construction thereof.


DATED effective as of the   day of   2010.


ATTEST:                                                                CALIBRUS,
INC.




By                            
SPECIMEN                        By                             SPECIMEN
      Its Secretary                                                       Its
President
 

 

 
-6-

--------------------------------------------------------------------------------

 

FORM OF EXERCISE
(To be executed by the Holder at the time of exercise)




 Date:                                     






CALIBRUS, INC.
1225 West Washington
Phoenix, Arizona 85281


Re:           Exercise of Warrant


Gentlemen:


The undersigned, the Holder of this Warrant hereby irrevocably exercises its
right to purchase this Warrant or the portion hereof designated, into shares of
Common Stock, no par value per share, of Calibrus, Inc., in accordance with the
terms of this Warrant, and directs that the shares issuable and deliverable upon
the exercise, together with any check in payment for fractional shares, be
issued in the name of and delivered to the undersigned unless a different name
has been indicated below.  If shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay any transfer taxes payable
with respect thereto.




Number of Warrants Exercised:  _______


Exercised Price
Attached:  $________                                                                           
(Signature, must conform in all respects to the name of Holder as specified on
the face of the Warrant)


FILL IN FOR REGISTRATION OF SHARES





___________________________________
(Printed
Name)                                                                                           (Social
Security or Tax I.D. Number)


                                                                                 
(Street Address)


                                                                     
                                                                                                
(City, State, and Zip
Code)                                                                      Portion
to be exercised (if less than all)
 
 

 
-7-

--------------------------------------------------------------------------------

 
